Case 1:20-cv-05090-GBD Document 79 Filed 10/29/20 Page 1 of 3

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119
+1212 310 8000 tel

+1 212 310 8007 fax

BY ECF

David J. Lender
+1 (212) 310-8153
david.lender@weil.com

 

August 27, 2020

ne “. §Q,@RDERED:
Hon. George B. Daniels QT 2 9 2099 co. L Daddy
United States District Judge a LAG gy

 

Daniel Patrick Moynihan fies BpDaniels U.S.D.5.
United States Courthouse . OC 2 Q 24
500 Pearl St., Room 1310 Dated: ol

 

New York, NY 10007

Re: LCM XXII Ltd. v. Serta Simmons Bedding, LLC, No. 20 Civ. 05090 (GBD)
Request to Seal

Dear Judge Daniels:

I write on behalf of Defendant Serta Simmons Bedding, LLC (“SSB”) to respectfully request that the
Court issue an order permitting the filing under seal of the unredacted versions of: (1) SSB’s Motion to
Dismiss (the ““Motion’’) and (2) and Amendment No. | to First Lien Term Loan Agreement (the “Amended
Credit Agreement”), attached as Exhibit A to the Declaration of David J. Lender, dated August 27, 2020
(collectively with the Motion, the “Documents”). Pursuant to Rule I.D.ii.1. of your Honor’s Individual
Rules and Practices (“Individual Rules”), SSB has conferred with counsel of record regarding the
requested redactions in an effort to narrow the scope of the request, and Plaintiffs do not oppose, nor do
they consent to, the below request. SSB submits this letter-motion to request that the Documents be filed

under seal and that the public versions of the Documents be redacted. See Individual Rules, Rule I.D.11.2-
3.

Sealing is Appropriate in this Action

A district court “has supervisory power over its own records and files,” and public access to these records
and files “has been denied where court files might have become a vehicle for improper purposes.” Nixon
v. Warner Comme’ns, Inc., 435 U.S. 589, 598 (1978). “There is a common law presumption in favor of
permitting public access to judicial documents,” but “[a] court balances this common law presumption of
access against competing comparisons, including the privacy interests of those resisting disclosure.”
GoSMILE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649 (S.D.N.Y. 2011) (citing
Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006)). Competitively-sensitive
information should be protected against public disclosure if the disclosure would cause significant and
irreparable competitive injury. See Standard Inv. Chartered, Inc. v. Fin. Indus. Reg. Auth., 347 F. App’x
615, 617 (2d Cir. 2009) (finding that presumption of public access was overcome when disclosure would

WEIL:\97593200\6\404 16.0003

 
Case 1:20-cv-05090-GBD Document 79 Filed 10/29/20 Page 2 of 3

Hon. George B. Daniels Weil, Gotshal & Manges LLP
August 27, 2020
Page 2

subject a party to financial harm and cause significant competitive disadvantage); KeyBank Nat’] Ass'n v.
Element Transp. LLC, No. 16 CIV. 8958, 2017 WL 384875, at *3 (S.D.N.Y. Jan. 26, 2017) (“KeyBank
asserts that the sensitive nonparty financial information it seeks to protect is all the data a competitor
would need to determine its valuation of the leases. This competitive injury is sufficiently serious to
warrant protection.”’).

Courts in this District routinely seal documents to prevent the disclosure of confidential business
information. See Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y.
2015) (granting a motion to redact documents containing advertising expenditures and _ plans,
merchandising strategies, policies, and sales); Playtex Prods., LLC v. Munchkin, Inc., No. 14-CV-1308
(RJS), 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (granting request to seal documents
concerning “Playtex’s (i) sales and revenue, (ii) analytical testing of the Diaper Genie Refills, (iii)
qualitative market research, and (iv) research and development for new products”); DISH Network L.L.C.
vs. ESPN, Inc., et al., 09-CV-6875-JGK-FM (S.D.N.Y.), Dkt. 19 (entering protective order permitting
parties to treat as confidential “proprietary information, pricing, rates . . . [,] other non-public commercial,
financial, research or technical information” and “‘agreements with third parties, information regarding
current or future business or financial transactions, . . . [and] rates or planning information”); see also
PDV Sweeny, Inc. v. ConocoPhillips Co., No. 14-CV-5183 (AJN), 2014 WL 4979316, at *3 (S.D.NLY.
Oct. 6, 2014) (granting a motion to seal “with respect to those documents . . . containing sensitive
commercial information affecting the parties’ ongoing relationship”).

Here, SSB seeks to seal only portions of the Documents that contain confidential business terms and
financially sensitive, non-public information regarding SSB, such as fees, interest rates, and affirmative
covenants, the disclosure of which would likely result in competitive harm to SSB. Indeed, the redactions
of the Documents are narrowly tailored to protect financially sensitive (e.g., the dollar amount restrictions
on SSB’s use of the loans) and confidential information (e.g., the confidentially negotiated amended terms
to the First Lien Term Loan Agreement). The redacted portions of the Motion contain non-public financial
terms of the Amended Credit Agreement. Importantly, disclosure of these private business terms would
likely result in competitive harm to SSB. For example, disclosure of the economic terms on which SSB
was willing to enter into the Amended Credit Agreement could disadvantage SSB in future negotiations
with third parties in respect of similar agreements, particularly if SSB needs to negotiate an alternative
restructuring transaction. See Gracyzk v. Verizon Commc’ns, Inc., No. 18 Civ 6465 (PGG), 2020 WL
1435031, at *8-*9 (S.D.N.Y. Mar. 24, 2020) (granting party’s request to seal portions of contracts that
contained “sensitive financial information” that would cause them to suffer “competitive disadvantage in
future negotiations”). To protect parties from harm of this nature, courts in this Circuit have exercised
their judicial discretion to seal judicial records. See, e.g., Standard Inv. Chartered, Inc., 347 F. App’x at
617 (finding that presumption of public access was overcome when disclosure would subject a party to
financial harm and cause significant competitive disadvantage); PDV Sweeny, 2014 WL 4979316, at *3
(granting a motion to seal “with respect to those documents . . . containing sensitive commercial
information affecting the parties’ ongoing relationship”). In contrast, there is no benefit for the public
from disclosure of the confidential information sought to be sealed. Thus, the competitive disadvantages

2

 

 

 
Case 1:20-cv-05090-GBD Document 79 Filed 10/29/20 Page 3 of 3

Hon. George B. Daniels Weil, Gotshal & Manges LLP
August 27, 2020
Page 3

that would flow to SSB if such information were disclosed outweighs the interest of the public, including
competitors, of viewing those specific terms. See Lugosch, 435 F.3d at 120.

Prior Sealing Order in Related State Court Action

A New York state court in a related case has already determined that there is good cause to seal the portions
of these Documents that SSB requests to seal. See North Star Debt Holdings, L.P. v. Serta Simmons
Bedding, LLC, No. 652243/2020 (N.Y. Sup. Ct.), NYSCEF Nos. 185, 187 (attached as Exhibits 1 and 2).

Conclusion

For the reasons stated above, SSB respectfully requests that this Court enter an Order: (1) sealing the
unredacted version of the Motion; (2) maintaining the redactions of the publicly filed version of the
Motion; (3) sealing the unredacted version of the Amended Credit Agreement; and (4) maintaining the
redactions of the publicly filed version of the Amended Credit Agreement.

Respectfully submitted,
s/ David J. Lender

David J. Lender

cc: All counsel via ECF

 
